PER CURIAM.
This court, on February 4, 1964, rendered an opinion affirming in part and reversing in part a summary judgment in favor of Victor S. Brandao and others. Brandao and others are Cuban nationals who sued Confederation Life Association for the cash surrender value of certain life insurance policies issued to them by Confederation Life Association in Cuba. The policies were payable in Havana, Cuba, and in Cuban pesos.
*515After the opinion of February 4, 1964, both parties to this appeal filed a joint motion requesting this court to stay further proceedings in the cause by reason of the pendency before the Supreme Court of Florida of a case entitled Confederation Life Association v. Ugalde, involving a similar policy of insurance as well as the application of the same principles of law. A petition for rehearing was filed at the same time on behalf of Confederation Life Association to the opinion of this court on February 4, 1964. Upon the joint motion of the parties, this court stayed all proceedings “pending the final determination by the Supreme Court of Florida of the case of Confederation Life Assoc, v. Ugalde.” The Supreme Court of Florida, by opinion dated February 24, 1964, 164 So.2d l1 in the case of Confederation Life Association v. Ugalde, concluded that no cause of action existed where, after demand by the insured, the insurer offered to make payment of the cash surrender value of the policy in accordance with its terms and the laws of Cuba, in Havana in Cuban pesos.
Since the decision and opinion of this court as announced on February 4, 1964, in the within cause, is in conflict with the opinion and decision of the Supreme Court of Florida as reflected by that court’s opinion of February 24, 1964, aforesaid, we hereby recede from, vacate and withdraw the opinion of this court dated February 4, 1964. The opinion of the Supreme Court of Florida in the Ugalde case is controlling and in its application to the facts in the case at bar, requires a reversal of the summary judgment appealed. The petition for rehearing filed by appellant Confederation Life Association is granted.
Accordingly the summary judgment appealed is reversed and the cause is remanded with directions to dismiss the amended bill of complaint.
Reversed and remanded with directions.

. Rehearing denied April 8, 1964.